Citation Nr: 0825654	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-38 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
August 1948.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which established service connection for tinnitus 
and left ear hearing loss, but denied service connection for 
right ear hearing loss.  The veteran appealed, contending he 
was entitled to service connection for the right ear hearing 
loss.

For the reasons stated below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, the Board finds that a remand is required in order 
to comply with the duty to assist.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service or for certain diseases that were initially 
manifested, generally to a compensable degree of 10 percent 
or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally the first post-service year.  See 38 U.S.C.A. §§ 
1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 C.F.R. §§ 
3.303(a), 3.306, 3.307.  This presumption includes organic 
diseases of the nervous system such as sensorineural hearing 
loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the United States Court of Appeals for Veterans 
Claims has indicated that the threshold for normal hearing is 
between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  When audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley, 
5 Vet. App. at 160.  

In this case, the evidence of record includes a December 2005 
private audiogram and addendum which revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
30
30
LEFT
60
65
60
70
75

Speech recognition scores were 96 percent bilaterally.  
Further, the clinician who provided this opinion opined that 
the veteran's hearing loss and tinnitus were due to in-
service noise exposure.  

The record reflects that service connection was denied for 
right ear hearing loss as the evidence did not show that the 
veteran had a current hearing loss disability in that ear as 
defined by 38 C.F.R. § 3.385.  In addition, the record 
reflects that the veteran was scheduled for a July 2006 VA 
medical examination but it was reported he cancelled that 
examination.  However, as contended by the veteran's 
accredited representative in January 2007, the veteran's 
response does not indicate he actually refused to attend such 
an examination.  Rather, in a July 2006 statement he 
explicitly reported that he was "not refusing to attend a VA 
medical exam[ination]."  He stated he was submitting 
additional evidence from his private clinician - which 
consisted of clarification of the pure tone thresholds - and 
if that was not sufficient for rating purposes then he would 
attend a future VA examination or submit additional evidence.  
In the January 2007 statement, his representative contended 
that the case should be remanded for a VA examination.

In short, service connection has already been established for 
left ear hearing loss and tinnitus as due to in-service noise 
exposure, audiological results indicate the veteran is close 
to having a hearing loss disability of the right ear as 
defined by 38 C.F.R. § 3.385, and the veteran has 
consistently indicated his willingness to report for a VA 
examination if necessary to resolve this case.  For these 
reasons, the Board concludes that the veteran should be 
provided with the opportunity of a new examination to 
determine if he has a disability as defined by VA regulation.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, the case is REMANDED for the 
following action:

1.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran for hearing loss 
since December 2005.  After securing any 
necessary release, obtain those records 
not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine if he currently has a 
hearing loss disability of the right ear 
as defined by 38 C.F.R. § 3.385.  The 
claims folder should be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination.  If right ear hearing loss 
for VA purposes is found to be present, 
the examiner should be asked to provide 
an opinion as to whether it is at least 
as likely as not (50 percent or greater 
likelihood) that such hearing loss is 
related to military service, to include 
noise exposure due to rifles, pistols and 
grenades and his work as a military 
policeman.  

3.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and, if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case, 
which addresses all of the evidence obtained after the 
issuance of the October 2006 Statement of the Case, and 
provided an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

